DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-17 are pending of which claim 1 is in independent form. 
	Claims 1-17 are rejected under 35 U.S.C. 101.
Claims 1-17 are rejected under 35 U.S.C. 103.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

The claim(s) recite(s) a web site for finding and providing tires based on the vehicle’s specification; nothing in the claim element precludes the step from practically performing certain methods of mathematical algorithms and mental process.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “Certain methods of organizing human activity”, “mathematical algorithms” and “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “locating a placard”, “taking and uploading photos”  to generate an results for tires and vehicle specification, do not add significantly more to the claims.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-10, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh; Sunil et al. (US 20200311126 A1) [Ramesh] in view of Yang; Charles et al. (US 20210208741 A1) in view of MacPherson; Eric et al. (US 20210031569 A1) [MacPherson].

	Regarding claim 1, Ramesh discloses, a method of purchasing tires, the method including the steps of: providing a web site stored on a web server, the web site being accessible from a computing device (Search service provider 606 can provide search services associated with a website, a database or other data store, one or more local or remotely connected computing systems, or other searchable system ¶ [0040]. Also see Fig. 10); 
displaying on the web site a web page for a consumer (see Fig. 3);
a request to take a photo of the placard; and a request to upload the photo of the placard to the web site (the user 102 can be instructed to take a picture of an object 108 using an image capture device built into computing device 202. In some embodiments, the user 108 can upload an image previously captured or downloaded from a source other than the image capture device ¶ [0020]); 
upon the consumer locating the placard, taking the photo of the placard and uploading the placard to the web site, storing the photo on the web server (the data store illustrated includes mechanisms for storing image content 1012 received from users and user information 1016, which can be used to serve content for the production side. The data store is also shown to include a mechanism for storing query terms 1014 which may be associated (e.g., linked across one or more data stores or data tables) to image content 1012. The data store is also shown to include a mechanism for storing keywords 1018 which may be associated (e.g., linked across one or more data stores or data tables) to image content 1012. It should be understood that there can be other information that may need to be stored in the data store, such as page image information and access rights information, which can be stored in any of the above listed mechanisms as appropriate or in additional mechanisms in the data store 1010. The data store 1010 is operable, through logic associated therewith, to receive instructions from the application server 1008 and obtain, update or otherwise process data in response thereto ¶ [0074]); 
returning a message to the web site from the web server including results of the identification and correlation (FIG. 3 illustrates an example search result interface display 300 that can be presented in accordance with various embodiments ¶ [0023]).
However Ramesh does not explicitly facilitates providing an optical character recognition program in communication with the web server; analyzing the photo with the optical character recognition program; identifying characters in the photo corresponding to [tire size] information on the placard; correlating the identified [tire size] information, in a database in communication with the web server.
Yang discloses, providing an optical character recognition program in communication with the web server; analyzing the photo with the optical character recognition program (The subject matter of this specification generally relates to providing content related to text depicted in images. In one aspect, a system includes a data processing apparatus configured to extract text from an image [abstract]. Also see ¶ [0004], [0013] and [0090]);
identifying characters in the photo corresponding to [tire size] information on the placard; correlating the identified [tire size] information, in a database in communication with the web server (Generating the one or more search queries based on the extracted text of the block can include parsing the extracted text of the block into multiple first sets of text at a first level of text-based granularity and generating a search query for each first set of text ¶ [0010], [0011]).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because Yang’s system would have allowed Ramesh to facilitate providing an optical character recognition program in communication with the web server; analyzing the photo with the optical character recognition program; identifying characters in the photo corresponding to [tire size] information on the placard; correlating the identified [tire size] information, in a database in communication with the web server. The motivation to combine is apparent in the Ramesh's reference, because there a need for improving search result by providing accurate information without human error.
However neither Ramesh nor Yang explicitly facilitate including: instructions for locating, on a vehicle on which tires are to be mounted, a placard contain tire information; tire size; with a listing of pre-stored tire information, thereby verifying whether the identified tire size information is appropriate for the vehicle.
MacPherson discloses, including: instructions for locating, on a vehicle on which tires are to be mounted, a placard contain tire information (The server may be configured to analyze the first image and identify a brand of the tire, a model of the tire, a size of the tire, other suitable information pertaining to the tire, or a combination thereof. The server may be configured to analyze the first image using an artificial intelligence engine that uses at least one machine-learning model. The machine-learning model may be configured to generate one or more predictions indicating the brand of the tire, the model of the tire, the size of the tire, other information pertinent to the tire, or a combination thereof. In some embodiments, the server is configured to compare the first image to a plurality of images and identify information pertaining to the tire that matches one or more of the plurality of images. In some embodiments, the first image may include an image of a sidewall of the tire ¶ [0026]); 
tire size (size of the tire [abstract], ¶ [0004], [0006]-[0008]); 
with a listing of pre-stored tire information, thereby verifying whether the identified tire size information is appropriate for the vehicle (the first image of the tire and receiving, from the server, at least one of a brand of the tire, a model of the tire, and a size of the tire [abstract], ¶ [0004], [0006]-[0008]).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because McPherson’s system would have allowed Ramesh and Yang to facilitate including: instructions for locating, on a vehicle on which tires are to be mounted, a placard contain tire information; tire size; with a listing of pre-stored tire information, thereby verifying whether the identified tire size information is appropriate for the vehicle. The motivation to combine is apparent in the Ramesh and Yang's reference, because there a need for tire valuation, and in particular to systems and methods for improving tire valuation.

Regarding claim 2, the combination of Ramesh, Yang and MacPherson discloses, further comprising, in the step of correlating the identified tire size information, verifying that the identified tire size information matches tires that are available for purchase (MacPherson: the first image of the tire and receiving, from the server, at least one of a brand of the tire, a model of the tire, and a size of the tire [abstract]. Typically, this involved the owner of one agricultural machine selling one or more tires and the owner of another agricultural machine purchasing the one or more tires. Accordingly, a market has developed around the purchasing and selling of previously used tires ¶ [0004], [0006]-[0008]).

Regarding claim 3, the combination of Ramesh, Yang and MacPherson discloses, wherein in the step of identifying characters in the photo corresponding to tire size information on the placard, the tire size information is identified by electronically comparing the recognized characters to a listing of characters stored in the database (MacPherson: calculating, using information stored in a database and based on the actual tread depth of the tire and the at least one of the brand of the tire, the model of the tire, and the size of the tire, a value of the tire [abstract]. Also see ¶ [0006]-[0008]).

Regarding claim 4, the combination of Ramesh, Yang and MacPherson discloses, wherein in the step of identifying -9-characters in the photo corresponding to tire size information on the placard, the tire size information is identified by visually comparing the recognized characters to a listing of characters (MacPherson: the first image of the tire and receiving, from the server, at least one of a brand of the tire, a model of the tire, and a size of the tire [abstract]. Typically, this involved the owner of one agricultural machine selling one or more tires and the owner of another agricultural machine purchasing the one or more tires. Accordingly, a market has developed around the purchasing and selling of previously used tires ¶ [0004], [0006]-[0008]).

Regarding claim 5, the combination of Ramesh, Yang and MacPherson discloses, wherein the step of returning a message to the web site from the web server with results of the identification and correlation includes a message that an order for purchase of the tires may be completed (Ramesh: FIG. 3 illustrates an example search result interface display 300 that can be presented in accordance with various embodiments ¶ [0023]).

Regarding claim 6, the combination of Ramesh, Yang and MacPherson discloses, wherein the step of returning a message to the web site from the web server with results of the identification and correlation includes a message including information for an alternate selection [of tires that are appropriate for the vehicle and are available for purchase] (Ramesh: The products from the result list that are not presently displayed may be shown as the user scrolls the product result display pane 508 down to reveal the additional matched products ¶ [0028])
of tires that are appropriate for the vehicle and are available for purchase (MacPherson: the first image of the tire and receiving, from the server, at least one of a brand of the tire, a model of the tire, and a size of the tire [abstract]. Typically, this involved the owner of one agricultural machine selling one or more tires and the owner of another agricultural machine purchasing the one or more tires. Accordingly, a market has developed around the purchasing and selling of previously used tires ¶ [0004], [0006]-[0008]). 

Regarding claim 13, the combination of Ramesh, Yang and MacPherson discloses, further comprising the steps of: recognizing characters in the photo corresponding to additional tire information on the placard; and confirming the tire size information from the recognized characters (MacPherson: Further, additional information, such as the tire brand, the tire model, the tire size, the original tire tread depth, and the like may not be available to the owner of the first set of tires ¶ [0020]).

Regarding claim 15, the combination of Ramesh, Yang and MacPherson discloses, wherein the computing device is a desktop computer (Ramesh: Although a portable computing device (e.g., an electronic book reader, smart phone, or tablet computer) is shown, it should be understood that any electronic device capable of receiving, determining, and/or processing input can be used in accordance with various embodiments discussed herein, where the devices can include, for example, desktop computers, notebook computers ¶ [0018], [0039], [0070]).

Regarding claim 16, the combination of Ramesh, Yang and MacPherson discloses, wherein the computing device is a laptop computer (Ramesh: Although a portable computing device (e.g., an electronic book reader, smart phone, or tablet computer) is shown, it should be understood that any electronic device capable of receiving, determining, and/or processing input can be used in accordance with various embodiments discussed herein, where the devices can include, for example, desktop computers, notebook computers ¶ [0018], [0039], [0070]).

Regarding claim 17, the combination of Ramesh, Yang and MacPherson discloses, wherein the computing device is a portable device, which includes at least one of a mobile phone and a tablet computer (Ramesh: Although a portable computing device (e.g., an electronic book reader, smart phone, or tablet computer) is shown, it should be understood that any electronic device capable of receiving, determining, and/or processing input can be used in accordance with various embodiments discussed herein, where the devices can include, for example, desktop computers, notebook computers ¶ [0018], [0039], [0070]).


Claim(s) 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh in view of Yang in view of MacPherson in view of Damon; Scott et al. (US 20130199704 A1) [Damon].

Regarding claim 7, the combination of Ramesh, Yang and MacPherson teaches all the elements of claim 1.
However neither one of Ramesh, Yang or MacPherson explicitly facilitate further comprising the step of displaying on the web site an interactive field for entry of identifying information for the vehicle.
Damon discloses, further comprising the step of displaying on the web site an interactive field for entry of identifying information for the vehicle (Two methods of selecting a customized tire are depicted in the flow chart of FIG. 7, but many additional methods can be used in other embodiments. As shown in FIG. 7, a customer, using the customization system 402, can be prompted 406 to enter or select general information related to their vehicle such as vehicle make, vehicle model, and/or vehicle manufacturing year. After receiving such basic vehicle information, the customization system 402 can prompt the customer to decide whether the tire should be customized based upon a selection of tire components (casing and tread) 410 or based upon selected performance characteristics of the tire 412. Also see Fig. 7).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because Damon’s system would have allowed Ramesh, Yang and McPherson to facilitate further comprising the step of displaying on the web site an interactive field for entry of identifying information for the vehicle. The motivation to combine is apparent in the Ramesh, Yang and McPherson's reference, because there a need in the art for systems and methods for producing a tire in a manner that allows for the ready customization of the tire in such a way that the tire is able to perform according to a customer's desired performance characteristics. Furthermore, there is a continued need in the art for systems and methods for producing a tire in a manner that helps reduce the inefficiencies associated with maintaining a large inventory of tires at a point-of-sale facility.

Regarding claim 8, the combination of Ramesh, Yang, McPherson and Damon discloses, wherein the identifying information for the vehicle includes at least one of a vehicle year, a manufacturer, a vehicle model, a license plate number of the vehicle, and a vehicle identification number (Damon: Two methods of selecting a customized tire are depicted in the flow chart of FIG. 7, but many additional methods can be used in other embodiments. As shown in FIG. 7, a customer, using the customization system 402, can be prompted 406 to enter or select general information related to their vehicle such as vehicle make, vehicle model, and/or vehicle manufacturing year. After receiving such basic vehicle information, the customization system 402 can prompt the customer to decide whether the tire should be customized based upon a selection of tire components (casing and tread) 410 or based upon selected performance characteristics of the tire 412. Also see Fig. 7).

Regarding claim 9, the combination of Ramesh, Yang, McPherson and Damon discloses, further comprising the steps of, upon entry of the identifying information about the vehicle: accessing the database to generate a list of tire choices from the database; and displaying the list of tire choices on the web site (Damon: In addition, tires are large items which can require a large inventory space, and there is a vast number of different tire types and models. To ensure that the spectrum of tire choices that a customer may want are on hand, point-of-sale facilities are required to stock large amounts of tires, which results in a large capital investment in inventory and in the storage of the tires in inventory ¶ [0011], [0028], [0052]).

Regarding claim 10, the combination of Ramesh, Yang, McPherson and Damon discloses, further comprising the step of, upon consumer selection of a tire from the list of tire choices on the web site, displaying a description of the selected tire on the web site (Damon: In some embodiments, the customer can access the graphical user interface of the customization system 402 through a web-based platform. The customer can custom build a tire as described above. The customer can enter geographical information, which the customization system 402 can be adapted to use to present a listing of closely located point-of-sale facilities which can produce the selected tire for the customer. The tire transaction can be completed through the web-based platform, and the selected point-of-sale facility can be notified of the tire order to commence the tire build ¶ [0064]).

Regarding claim 11, the combination of Ramesh, Yang, McPherson and Damon discloses, wherein the description includes at least one of an image of the selected tire, general information about the selected tire, ratings for - 10 -the selected tire, reviews of the selected tire, recommended use of the selected tire, tread life warranty of the selected tire, and manufacturer specifications of the selected tire (Damon: In still another embodiment, a method for manufacturing customized tires upon demand at a point-of-sale location is described. A tire casing inventory of a plurality of different types of tire casings is maintained at the point-of-sale location. A tire tread inventory of a plurality of different types of tire treads is maintained at the point-of-sale location. Customer tire selection information including at least one selected rating corresponding to a performance characteristic of a tire is received at the point-of-sale. Based on the at least one selected rating, a particular type of tire casing is selected from the types of tire casings, and a particular type of tire tread is selected from the types of tire treads ¶ [0017], [0030], [0063]).

Regarding claim 12, the combination of Ramesh, Yang, McPherson and Damon discloses, further comprising the step of, upon confirmation of the selection of the selected tire on the web site, displaying an order (Damon: In certain aspects, the present disclosure relates to a distributed manufacturing procedure for new tires which includes delivering new tire components to a point-of-sale facility for assembly at the point-of-sale facility into a new tire having certain specified characteristics in response to a customer's tire order ¶ [0028], [0034]).

Regarding claim 14, the combination of Ramesh, Yang, McPherson and Damon discloses, wherein the additional tire information includes at least one of inflation information, capacity information, speed rating and a vehicle identification number (Damon: The new customized tire can be customized to meet selected enhanced criteria including at least one of rolling resistance, wear resistance, traction capability under different weather and climate conditions, speed rating, and drive-surface-specific features of the tire ¶ [0030], [0069]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/16/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154